Untermyer, J.
(dissenting). Although the complaint is replete with irrelevant allegations it contains, I think, a sufficient statement of facts in the third cause of action to require a trial of the issues. It is alleged that the option price to the defendant Band and others was reduced from twenty-five dollars to fifteen dollars per share without any consideration to the corporation. The circumstance that, at the time of the giving of the options and at the time of the reduction, the value of the stock was less than the option price is not decisive. An option to purchase stock may be of great speculative value, especially if it endures for a long term, even though the option price is greater than the value of the stock at the time the option is given. Surely, an option to purchase such stock at fifteen dollars per share is more valuable than an option at twenty-five dollars per share.
The order [granting motion for summary judgment dismissing second cause of action in the amended complaint] should be affirmed.
The order [granting motion to dismiss third cause of action in the amended complaint] should be reversed and the motion denied.